Order of dismissal entered October 1, 1930, modified so as to provide for dismissal of the appeals unless appellant shall be ready for argument at the opening of the November term. We hold that the injunction order heretofore granted did not restrain the making of the motion to dismiss the appeals. The injunction order was called to our attention when the motion for dismissal of the appeals was made on September 30, 1930. We did not construe that order then, and do not construe it now, as affecting proceedings in the appeal itself. This construction is binding on the Supreme Court in this action. The injunction order necessarily presupposes diligence on the part of the appellant to bring on the appeal. The respondent must have the right to enforce such diligence. A genuine misunderstanding in this respect may, however, have arisen, and we modify the order on that account. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.